Judgment, Supreme Court, Bronx County (Miller, J.), entered on December 9, 1980, unanimously modified, on the law and the facts, to the extent of reversing the judgment in favor of plaintiff Victor Russo; a new trial ordered only on the issue of damages awarded to said plaintiff, without costs and without disbursements; and said judgment is otherwise affirmed, unless plaintiff Victor Russo, within 20 days after service upon him of a copy of the order to be entered herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor to $10,000 and to the entry of an amended judgment in accordance therewith. If plaintiff Victor Russo so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. After review of the record, the damages awarded to Victor Russo, appear to us to be excessive to the extent indicated. Concur —• Kupferman, J. P., Sullivan, Markewich, Silverman and Asch, JJ.